                    Case 6:19-cv-06780-EAW Document 3 Filed 10/22/19 Page 1 of 4


AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the

                                                Western District of New York


 CHARLES DEMPSEY, individually, and L.D. by her )
 father and natural guardian, CHARLES DEMPSEY, )
                                                                 )
                                                                 )
                           ~Phmf^ff(s) ?
                                V. ? Civil Action No. 19-6780
                The City of Rochester, et al. ^

                                                                 )
                                                                 )
                                                                 )
                           Defendants) )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) THE CITY OF ROCHESTER
                                       30 Church Street
                                       Rochester, New York 14614




         A lawsuit has been filed against you.


         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are:




         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




                                                                          CLERK OF COURT


Date:        10/22/2019
                                                                                   Signature of Clerk or Deputy Clerk
                    Case 6:19-cv-06780-EAW Document 3 Filed 10/22/19 Page 2 of 4


AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the

                                                  Western District of New York


 CHARLES DEMPSEY, individually, and L.D. by her )
 father and natural guardian, CHARLES DEMPSEY, )
                                                                   )
                                                                   )
                            Plamtiff(s)
                                v. ( Civil Action No. 19-6780

                The City of Rochester, et a!. ^

                                                                   )
                                                                   )
                                                                   )
                          Defendants) )


                                                  SUMMONS IN A CWIL ACTION

To: (Defendant's name and address) Javier A19arin
                                          185 Exchange Blvd.
                                          Rochester, New York 14614




         A lawsuit has been filed against you.


        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 1 2 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:




         If you fail to respond Judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




                                                                            CLERK OF COURT


Date:    10/22/2019
                                                                                   Signature of Clerk or Deputy Clerk
                    Case 6:19-cv-06780-EAW Document 3 Filed 10/22/19 Page 3 of 4


AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the

                                                Western District of New York


 CHARLES DEMPSEY, individually, and L.D, by her )
 father and natural guardian, CHARLES DEMPSEY, )
                                                                 )
                                                                 )
                           "Plaintiff^) ---——- )

                                v. ( Civil Action No. 19-6780

                The City of Rochester, et a!. ^
                                                                 )
                                                                 )
                                                                 )
                          Defendants) )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Adam G0rman
                                       185 Exchange Blvd.
                                       Rochester, New York 14614




         A lawsuit has been filed against you.


         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
wliose name and address are:




         If you fail to respond, Judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




                                                                          CLERK OF COURT


Date:        10/22/2019
                                                                                  Signature of Clerk or Deputy Clerk
                    Case 6:19-cv-06780-EAW Document 3 Filed 10/22/19 Page 4 of 4


AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the

                                                Western District of New York


 CHARLES DEMPSEY, individually, and L.D. by her )
 father and natural guardian, CHARLES DEMPSEY, )
                                                                 )
                                                                 )
                           ~Plaint~!^s)~                     -^

                                v. ( Civil Action No. 19-6780

                The City of Rochester, et al. -)

                                                                 )
                                                                 )
                                                                 )
                          Defendants) )


                                                SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address) Jason RudoiPh
                                       185 Exchange B!vd.
                                       Rochester, New York 14614




         A lawsuit has been filed against you.


         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:




         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




                                                                          CLERK OF COURT


Date:         10/22/2019
                                                                                   Signafw'e of Clerk of Deputy Clerk
